Citation Nr: 0630713	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-12 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for chronic pulmonary 
obstructive disorder (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of August 2005.  This matter 
was originally on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.  

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing in May 2004 at the Anchorage, 
Alaska RO; a transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record does not show 
that COPD began during a period of active service, nor does 
the evidence otherwise link COPD to a period of active 
service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in December 2002, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything she had 
that pertained to her claim.  38 C.F.R. § 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide her claim, and the approximate time frame covered 
by the records.  The RO then requested any additional 
information or evidence from the veteran that she wanted VA 
to obtain on her behalf.  The RO told the veteran to send the 
necessary evidence as soon as possible.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A.    § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records, Air National 
Guard (ANG) records, and VA Medical Center (VAMC) treatment 
records.  The RO also provided the veteran with a VA 
examination.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to her appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim. 

In response to the Board's remand directive of August 2005, 
the RO requested verification from the National Personnel 
Records Center (NPRC) of the veteran's periods of service 
with the Alaska ANG, including any periods of active duty for 
training.  In a response received by the Appeals Management 
Center (AMC) in January 2006, the NPRC stated that exact 
dates of active duty for training were not listed in the 
veteran's record, but that it had enclosed copies of the 
veteran's retirement points and history statement.  It 
appears that a resonable effort has been made to verify the 
veteran's active duty with the Alaska ANG.  Accordingly, the 
Board will proceed with appellate review.

Evidence

The veteran's active duty service medical records are 
negative for any complaints, treatment, or diagnoses of any 
lung related disorders.

In a treatment report from Providence Alaska Medical Center, 
dated in August 1998, Dr. J.B. reported that the veteran 
presented with sudden onset of chest pain.  In a radiology 
consultation, Dr. M.C. reported that x-rays showed the lungs 
to be normal.  Dr. J.B. conducted a physical examination and 
diagnosed chest pain of pleuritic origin.  

In a Physical Profile Serial Report, dated in July 1999, 
C.O., Physician's Assistant, Certified (PA-C), noted that the 
veteran was worldwide qualified and had no individual 
restrictions.  

In a treatment record from VAMC Anchorage, dated in March 
2000, J.A., Adult Nurse Practitioner (ANP), recorded that the 
veteran complained of chest tightness and a cough that had 
existed since October 1999.  J.A.'s assessment was chronic 
cough, etiology unclear, possible early COPD.   

In a chronological record of medical care from Kulis ANG 
Base, dated in May 2000, N.A. stated that the veteran was 
permitted to walk/run for physical training (PT) screening.  

In a treatment note from VAMC Anchorage, dated in August 
2000, Dr. J.M. stated that he saw the veteran for a follow up 
of a chronic cough.  Dr. J.M. noted a normal cardio-pulmonary 
x-ray dated in November 1999.  Dr. J.M. cited asthma, 
sinusitis/allergies, and reflex as the most common causes of 
the cough.  Dr. J.M. increased the veteran's medications, 
recommended that the veteran quit smoking, and instructed her 
to follow up in eight weeks.

In a treatment note from Elmendorf Air Force Base Hospital, 
dated in September 2000, L.A., PA-C, reported that the 
veteran presented to the Emergency Room with a sharp chest 
pain.  L.A.'s assessment was that the veteran had non-cardiac 
chest pain (pleuritis).  

In a follow up treatment note from VAMC Anchorage, dated in 
November 2000, J.A., ANP, reported that the veteran continued 
to experience chronic cough and chest pain/tightness.  J.A. 
also noted that the veteran reported experiencing wheezing in 
the past month.  J.A.'s assessment was mild COPD with an 
atopic asthma component.  J.A. reported that she instructed 
the veteran regarding treatment regimens for COPD and 
strongly urged the veteran to quit smoking.

In a National Guard treatment record, dated in June 2001, Dr. 
S.S. confirmed the diagnosis of asthma and COPD and 
determined that the veteran was able to run and walk.

A chronological record of medical care from Kulis ANG Base 
Hospital, dated in September 2001, showed that the veteran 
presented for an overseas deployment medical clearance to 
Ramstein Air Base, Germany.  The veteran's departure date was 
listed as September 30 and her return date as October 18.  

In a National Guard Physical Profile Serial Report, dated in 
January 2002, Dr. S.S. reported that the veteran complained 
of sharp chest pains daily.  Dr. S.S. stated that the veteran 
did not pass her run/walk test.  Dr. S.S. assigned a P-4 
temporary profile with no drill.  Dr. S.S. indicated that the 
release date of the temporary profile, which disqualified the 
veteran from any active duty service, was June 2002.

In a letter from VAMC Anchorage, dated in February 2002, 
Y.S., Family Nurse Practitioner (FNP), stated that the 
veteran's respiratory problems had improved and that she was 
allowed to return to full activity.

In a chronological record of medical care, dated in February 
2002, L.D. reported that Dr. S.S. advised that the veteran 
was not to drill for pay or points.  In a record dated in 
March 2002, Dr. S.S. stated that the veteran was still on P-4 
status.  

In a Clinical Summary, dated in July 2002, Dr. S.S. described 
the veteran's history of pulmonary problems that began in 
August 1998.  Dr. S.S. noted that the veteran had received 
numerous treatments at the VAMC and the Emergency Room of the 
Elmendorf AFB Hospital.  Dr. S.S. noted twenty-two visits to 
VAMC or the Emergency Department since August 1998 for 
shortness of breath, cough, or chest pain.  Dr. S.S. noted 
that the veteran continued to smoke and that the veteran had 
been unsuccessful at smoking cessation programs.  Dr. S.S. 
noted that in 2001 and 2002 the veteran's condition became an 
issue because she was unable to complete her 3-mile walk for 
fitness testing.  Dr. S.S. stated that the veteran had COPD 
with moderate to moderately severe asthma, chronic pleuritis, 
and bronchitis.  Dr. S.S. concluded that in his opinion, the 
veteran was not worldwide qualified and thus, nondeployable.  

In a memorandum dated in August 2002, Technical Sergeant J.F. 
stated that the veteran had been found to be medically 
disqualified for worldwide duty.  

According to a transcript of a hearing before a Decision 
Review Officer (DRO), dated in April 2003, the veteran 
testified that her COPD started around August 2000.  The 
veteran testified that COPD was discovered during an annual 
health check.  The veteran's representative stated that the 
COPD was discovered while the veteran was on active duty for 
training during a weekend drill and that she followed up with 
Dr. S.S.  The veteran stated that on a drill weekend, Dr. 
S.S. put her on medical profile for two years and that she 
was unable to advance because of that.  The veteran testified 
that despite being put on medical profile, the National Guard 
let her go to Germany in 2001 for fifteen days of annual 
active duty for training.  

In the veteran's VA Form 9, dated in February 2004, she 
stated that after being diagnosed with COPD, she still went 
to Germany and participated in drill weekends.  The drill 
weekends, the veteran contended, were active duty days.

At a travel board hearing conducted in May 2004 at the 
Anchorage, Alaska RO, the veteran's representative, J.K., 
stated that when the veteran showed up for a weekend drill, 
she was found by a medic to be congested and not allowed to 
do physical training.  The medic for the National Guard, J.K. 
stated, instructed the veteran to follow up with Dr. S.S.  
The veteran testified that she saw Dr. S.S. the Wednesday 
after the drill weekend and that he began treating her COPD 
at that time.  

The veteran testified that she was told she had COPD in 
August 2000.  She also testified that she first went to sick 
call for the problem in the year 2000 but was unsure exactly 
when.  The veteran testified that at that time, she had been 
diagnosed with asthma, but then the disease progressed into 
COPD.  The veteran testified that she was put on numerous 
waivers that would not allow her to complete her weekend 
drills.  

The veteran's representative stated that the weekend drills 
were active duty for training.  The veteran stated that her 
disorder began one month before going to Germany, which she 
asserted was active duty.  

In response to the Board's remand directive of August 2005, 
the NPRC indicated that the veteran's exact dates of active 
duty for training were not listed in the veteran's record.  
The NPRC provided copies of the veteran's retirement points 
and history statement.  The veteran's National Guard Bureau 
Report of Separation and Record of Service indicated that the 
veteran served with the ANG of Alaska from September 1993 to 
October 2002.  The veteran's ANG retirement points and 
history statement, dated in August 2001, indicated that 
between September 2000 and August 2001, the veteran served on 
active duty from September 30, 2000 through October 18, 2000.  
The ANG retirement points and history statement also 
indicated that between the months of August 1999 and August 
2000, the veteran had 14 days of active duty and between the 
months of August 1998 to August 1999, 15 days of active duty.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Service connection may also be granted for diseases or 
injuries incurred during active duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.6 
(2005).  Active duty for training includes full-time duty 
performed by members of the National Guard, or any State, 
under 38 U.S.C. 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(22)(D) 
(West 2002); 38 C.F.R. § 3.6(c)(3) (2005).  

Analysis

In consideration of all pertinent evidence, the Board has 
determined that service connection is not warranted.  The 
veteran asserts that her COPD first manifested itself during 
a weekend drill sometime in the year 2000, which the veteran 
contends qualifies as active duty for training.  The record 
is ambiguous as to what dates the veteran served active duty 
for training while in the National Guard.  The ANG retirement 
points and history statement confirm that the veteran served 
on active duty from September 30, 2000 to October 18, 2000.  
The medical records also suggest that the veteran was 
deployed to Germany from September 30, 2001 to October 18, 
2001, which would qualify as active duty for training.  
Finally, the record shows that the veteran had approximately 
two weeks of active duty sometime during both the August 1998 
to August 1999 and August 1999 to August 2000 periods.  
Unfortunately, the Board is unable to tell from the record 
exactly what dates within those periods the veteran served 
active duty.  Nonetheless, the evidence fails to link the 
onset of COPD to any claimed period of active duty and the 
claim must be denied.    

The veteran has not specified the exact drill weekend that 
her COPD is alleged to have been discovered, but she claims 
she was first diagnosed in August 2000; the Board presumes 
the drill weekend was in that month.  From the record, it is 
difficult to pinpoint the exact date the COPD began, but the 
evidence overwhelmingly shows it was sometime before August 
2000.  The medical evidence shows that she began having 
symptoms associated with the disease as early as August 1998.  
Dr. S.S. even cited this initial onset as the beginning of 
the pulmonary problems that ultimately led to her 
disqualification.  The veteran had a second onset of symptoms 
in November 1999 and COPD was first noted in medical records 
as early as March 2000.  Thus, even if the diagnosis was not 
made until later in the year 2000, the medical evidence shows 
that the disease began prior to that.     

The veteran's contentions regarding the initial medical 
treatment from Dr. S.S. and the restrictions he placed on her 
duty assignments are also not supported by the record.  
Regarding the veteran's testimony that she followed up with 
Dr. S.S. just days after a weekend drill in which she was 
found to be congested and not allowed to run, which 
apparently was in August 2000, the record shows otherwise.  
According to the record, the earliest treatment from Dr. S.S. 
for chest tightness and breathing problems was not until June 
2001, at which time Dr. S.S. cleared her to run and walk.  
According to the record, the first time Dr. S.S. found the 
veteran to be physically disqualified for PT was not until 
January 2002.  In light of this evidence, the Board is unable 
to conclude that the veteran's initial treatment from Dr. 
S.S. corresponds with the onset or discovery of COPD.  

The evidence also contradicts the veteran's contention that 
she was put on medical profile for two years starting 
sometime in 2000 and not permitted to do drill weekends.  In 
addition to the evidence that Dr. S.S. cleared her to run and 
walk in June 2001, the record also shows that in July 1999 
and May 2000 the veteran was found to be physically qualified 
for PT, including running and walking.  As noted, the 
earliest documentation of a medical disqualification from 
active duty is in January 2002.  The veteran's own statements 
in her substantive appeal contradict her testimony that she 
was placed on a medical profile for two years.  Had she been 
found medically disqualified, she would not have been 
deployed to Germany or permitted to participate in drill 
weekends as she contended.   

Finally, the veteran's testimony that she was diagnosed with 
COPD one month before being sent to Germany is not consistent 
with the other evidence.  The veteran testified that she was 
sent to Germany in 2001 and the medical records corroborate 
this testimony.  Yet at the veteran's travel board and DRO 
hearings, she testified that she was first diagnosed with 
COPD in August 2000.

In summary, it appears that the veteran's COPD manifested 
itself in November 1999 and possibly as early as August 1998.  
The veteran has not contended, and no evidence of record 
suggests, that either of these times correspond with a period 
of active duty for training.  The Board recognizes that the 
veteran may have participated in active duty after being 
diagnosed with COPD, but this is not the same as finding that 
the COPD was contracted in the line of duty.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  
Based on the evidence of record, the Board does not find that 
COPD was incurred in active military service.
   

ORDER

Entitlement to service connection for COPD is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


